ON MOTION TO DISMISS APPEAL
ODOM, J.
Counsel for plaintiffs, appellees, have filed m this court a motion to dismiss the appeal on the ground that no order of appeal was granted by the district court.
Appellate courts will not consider appeals where no order of appeal was entered by the court of original jurisdiction.
See Article 574 of the Code of Practice and authorities there cited.
See also, numerous authorities cited in Louisiana Digest, volume 1, “Appeal”, section 266.
See also Walker vs. Parish of Tangipahoa, 111 La. 321, 35 South. 585.
The appeal is dismissed.